Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, lines 1-2, "wherein the privacy filter has a plurality of light blocking structures separated from each other, " should read - -wherein- - since the claim 1 already has the limitation of “the privacy filter has a plurality of light blocking structures separated from each other”
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0353943) in view of Tsao (US 2014/0111716) and Chen (US 2021/0055582).
Regarding claim 1, Smith teaches a display apparatus (Fig. 2 and Fig. 8A, [0035-0053, 0074-0093]), comprising: 
a backlight source (12 in Fig. 2 and 8A, [0037, 0053]); 
a privacy filter (16 in Fig. 2 and 8A, [0035, 0037, 0053]) disposed on the backlight source (12 in Fig. 2 and 8A, [0037, 0053]); 
a light adjusting panel (the switchable view angle control LCD 22 in Fig. 2 and 8A, [0035-0047, 0053, 0074-0093]), disposed on the privacy filter (16 in Fig. 2 and 8A, [0035, 0037, 0053]), wherein the light adjusting panel comprises (22 in Fig. 2 and 8A, [0038-0047, 0053, 0074-0093]): 
a first substrate ([0041-0042, 0075-0077]); 
a second substrate ([0041-0042, 0075-0077]), disposed opposite to the first substrate ([0041-0042, 0075-0077]); 
a positive liquid crystal layer ([0039, 0038]), and 
a display panel (the display panel corresponding to 18 in Fig. 2 and 8A, [0037]), disposed on the light adjusting panel (the switchable view angle control LCD 22 in Fig. 2 and 8A, [0038-0047, 0053, 0074-0093]); wherein the display panel (the display panel corresponding to 18 in Fig. 2 and 8A, [0037]) comprises:
a non- self-luminous display medium layer (the LC layer of 18 in Fig. 2, [0037]); and 
a polarizer (the polarizer corresponding to 202 and/or 101 in Fig. 8A, [0043-0045, 0053]), disposed between the non- self-luminous display medium layer (the LC layer of 18 in Fig. 2, [0037]) of the display panel (the display panel corresponding to 18 in Fig. 2 and 8A, [0037]) and the positive liquid crystal layer ([0039, 0038]) of the light adjusting panel (the switchable view angle control LCD 22 in Fig. 2 and 8A, [0035-0047, 0053, 0074-0093]).
Smith does not explicitly point out that the privacy filter includes a plurality of light blocking structures separated from each other, the light adjusting panel comprises a first electrode and a second electrode, disposed on the first substrate, wherein the first electrode has a plurality of first slits, and a plurality of orthogonal projections of the first slits on the first substrate overlap an orthogonal projection of the second electrode on the first substrate; a first vertical alignment film, disposed on the first substrate; a second vertical alignment film, disposed on the second substrate; and the positive liquid crystal layer disposed between the first vertical alignment film and the second vertical alignment film; the display panel comprises a third substrate; a fourth substrate disposed opposite to the third substrate; and the non-self-luminous display medium layer disposed between the third substrate and the fourth substrate; and an angle between one of the light blocking structures of the privacy filter and a transmission axis of the polarizer of the display panel is β, and 0˚ ≤ β ≤ 90˚.
Tsao teaches that a light adjusting panel (Fig. 3A and Fig. 4A-4B, [0046-0061], the panel 100 in Fig. 4B, when a voltage is applied, has a wider viewing angle effect than the panel in Fig. 4A, when no voltage is applied) comprises a first electrode (P1/140 in Fig. 3A and 4A-4B, [0046, 0059-0061]) and a second electrode (P2/150 in Fig. 3A and 4A-4B, [0046, 0059-0061]), disposed on the first substrate (the substrate below 130 in Fig. 4A-4B), wherein the first electrode (P1/140 in Fig. 3A and 4A-4B, [0046, 0059-0061]) has a plurality of first slits (the slit between P1 in Fig. 3A and 4A-4B), and a plurality of orthogonal projections (Fig. 3A) of the first slits (the slit between P1 in Fig. 3A and 4A-4B) on the first substrate (the substrate below 130 in Fig. 4A-4B) overlap (Fig. 3A) an orthogonal projection (Fig. 3A) of the second electrode (P2/150 in Fig. 3A and 4A-4B, [0046, 0059-0061]) on the first substrate (the substrate below 130 in Fig. 4A-4B); a first vertical alignment film (170 in Fig. 4A-4B, [0058]), disposed on the first substrate (the substrate below 130 in Fig. 4A-4B); a second vertical alignment film (160 in Fig. 4A-4B, [0058]), disposed on the second substrate (the substrate above 130 in Fig. 4A-4B); and the positive liquid crystal layer (130 in Fig. 4A-4B, [0058]) disposed between the first vertical alignment film (170 in Fig. 4A-4B, [0058]) and the second vertical alignment film (160 in Fig. 4A-4B, [0058]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Tsao for the system of Smith such that in the system of Smith, the light adjusting panel comprises a first electrode and a second electrode, disposed on the first substrate, wherein the first electrode has a plurality of first slits, and a plurality of orthogonal projections of the first slits on the first substrate overlap an orthogonal projection of the second electrode on the first substrate; a first vertical alignment film, disposed on the first substrate; a second vertical alignment film, disposed on the second substrate; and the positive liquid crystal layer disposed between the first vertical alignment film and the second vertical alignment film. The motivation is to provide a LCD panel having the wide viewing angle effect, and the problems associated with the color shift and the color washout when watching from off-axis viewing angle may be further improved (Tsao, [0061-0062, 0029]).
Chen teaches that (Fig. 1-2 and Fig. 9-10C, [0027-0037, 0052-0061]) a privacy filter (200 in Fig. 1-2 and Fig. 9-10C, [0027-0037, 0052-0061]) includes a plurality of light blocking structures (210 in Fig. 1-2 and Fig. 9-10C, [0034], since 210 block portions of the light B2/B3, 210 is a light blocking structure) separated from each other (Fig. 1-2 and Fig. 9-10C), the display panel (110 in Fig. 1-2 and Fig. 9-10C, [0029], the liquid crystal cell 110 may include a liquid crystal layer and two electrode layers disposed on two opposite sides of the liquid crystal layer) comprises a third substrate ([0029], the inherently substrate corresponding to one of the two electrode layers disposed on two opposite sides of the liquid crystal layer); a fourth substrate ([0029], the inherently substrate corresponding to the other one of the two electrode layers disposed on two opposite sides of the liquid crystal layer) disposed opposite to the third substrate ([0029], the inherently substrate corresponding to one of the two electrode layers disposed on two opposite sides of the liquid crystal layer); and the non-self-luminous display medium layer (LC layer of 110, [0029]) disposed between the third substrate and the fourth substrate ([0029]); and an angle (the angle between T11 and 210 in Fig. 1-2 and 9-10C) between one of the light blocking structures (210 in Fig. 1-2 and Fig. 9-10C, [0034]) of the privacy filter (200 in Fig. 1-2 and Fig. 9-10C, [0027-0037, 0052-0061]) and a transmission axis  T11 in Fig. 1-2 and 9-10C, [0029]) of the polarizer of the display panel is β, and 0˚ ≤ β ≤ 90˚ (β=90˚ in Fig. 1-2 and 9-10C, [0033]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Smith in view of Tsao such that in the system of Smith in view of Tsao, the privacy filter includes a plurality of light blocking structures separated from each other, the display panel comprises a third substrate; a fourth substrate disposed opposite to the third substrate; and the non-self-luminous display medium layer disposed between the third substrate and the fourth substrate; and an angle between one of the light blocking structures of the privacy filter and a transmission axis of the polarizer of the display panel is β, and 0˚ ≤ β ≤ 90˚. The motivation is that the polarizability of the beam at a large viewing angle can be increased, and the light energy loss of the beam after passing through the viewing angle control device can be effectively reduced. (Chen, [0031, 0005]).
Regarding claim 4, Smith does not teach that 80°≤β≤90°. 
Chen teaches that 80°≤β≤90° (β=90˚ in Fig. 1-2 and 9-10C, [0033]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Smith in view of Tsao and Chen such that in the system of Smith in view of Tsao and Chen, 80°≤β≤90°. The motivation is that the polarizability of the beam at a large viewing angle can be increased, and the light energy loss of the beam after passing through the viewing angle control device can be effectively reduced (Chen, [0031, 0005]).
Regarding claim 13, Smith teaches that the positive liquid crystal layer ([0039, 0038]) has a positive liquid crystal molecule ([0039, 0038]), in a case that the light adjusting panel (the switchable view angle control LCD 22 in Fig. 2 and 8A, [0035-0047, 0053, 0074-0093]) is disabled ([0036, 0035]), the display apparatus (Fig. 2 and Fig. 8A [0035-0053, 0074-0093]) is in a privacy mode (mode 1 in Fig. 2, [0035-0036]). Smith does not explicitly teach that in the case that the light adjusting panel is disabled and the display apparatus is in the privacy mode, a long axis of the positive liquid crystal molecule is substantially perpendicular to the first substrate.
Tsao teaches that in a case (Fig. 4A) that the light adjusting panel (Fig. 3A and Fig. 4A-4B, [0046-0061], the panel 100 in Fig. 4B, when a voltage is applied, has a wider viewing angle effect than the panel in Fig. 4A, when no voltage is applied) is disabled (Fig. 4A), a long axis (Fig. 4A, [0060]) of the positive liquid crystal molecule (130 in Fig. 4A-4B, [0058]) is substantially perpendicular to a first substrate (Fig. 4A, [0060]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Tsao for the system of Smith in view of Tsao and Chen such that in the system of Smith in view of Tsao and Chen, in the case that the light adjusting panel of the system of Smith in view of Tsao is disabled and the display apparatus of the system of Smith in view of Tsao is in the privacy mode, a long axis of the positive liquid crystal molecule is substantially perpendicular to the first substrate of the system of Smith in view of Tsao since this would help to provide a LCD panel having the wide viewing angle effect, and the problems associated with the color shift and the color washout when watching from off-axis viewing angle may be further improved (Tsao, [0061-0062, 0029]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Tsao and Chen as applied to claim 1 above, and further in view of Uehara (US 2007/0268427).
Regarding claim 2, Smith in view of Tsao and Chen already teaches the light adjusting panel comprising the positive liquid crystal layer disposed between the first vertical alignment film and the second vertical alignment film. Smith does not teach that the first electrode of the light adjusting panel has a plurality of first branches defining the first slits, an angle between one of the light blocking structures of the privacy filter and one of the first branches of the first electrode of the light adjusting panel is α, and 0˚ ≤ α ≤ 45˚.
Uehara teaches that (Fig. 33-34, Fig. 13-14,  [0212, 0120, 0190-0196, 0155-0162]) a first electrode (one of 110a in Fig. 13-14, [0157]) of a light adjusting panel (the transparent/scattering state switching element 124 in Fig. 13-14, which is corresponding to the transparent/scattering state switching element 122 in Fig. 33, [0212]) has a plurality of first branches (one of 110a in Fig. 13-14) defining the first slits (Fig. 14), an angle (Fig. 12-14 and Fig. 33-34) between one of the light blocking structures (112b in Fig. 33-34, [0192-0193]) of the privacy filter (112 in Fig. 33-34, [0191-0195]) and one of the first branches (Fig. 14) of the first electrode (one of 110a in Fig. 13-14) of the light adjusting panel (the transparent/scattering state switching element 124 in Fig. 13-14, which is corresponding to the transparent/scattering state switching element 122 in Fig. 33, [0212]) is α, and 0˚ ≤ α ≤ 45˚ (Fig. 12-14 and Fig. 33-34, [0212], Fig. 12-14 show the branches of 110a is parallel to the direction X and Fig. 33-34 show that the light blocking structures 112b is parallel to the direction X, when combined the embodiment of Fig. 13-14 with the embodiment of Fig. 33-34 by replacing 122 in Fig. 33-34 with the 124 in Fig. 13-14, the angle between one of the light blocking structures 112b of the privacy filter 112 and one of the first branches of the first electrode 110a of the light adjusting panel 124 is 0˚).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Uehara for the system of Smith in view of Tsao and Chen such that in the system of Smith in view of Tsao and Chen, the first electrode of the light adjusting panel of the system of Smith in view of Tsao has a plurality of first branches defining the first slits, an angle between one of the light blocking structures of the privacy filter and one of the first branches of the first electrode of the light adjusting panel is α, and 0˚ ≤ α ≤ 45˚ since this would help that light can be prevented from leaking in the diagonal direction in a narrow viewing angle display, and the effect of preventing surreptitious viewing can be increased, Scattering and color change can thereby be suppressed even when the display is viewed from an angle (Uehara, [0193, 0161, 0160]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Tsao and Chen as applied to claim 1 above, and further in view of Saito (US 2018/0119013).
Regarding claim 11, Smith teaches a positive liquid crystal molecule ([0039, 0038]) of the positive liquid crystal layer ([0039, 0038]). Smith does not explicitly teach that a bi-refractive index of the positive liquid crystal molecule of the positive liquid crystal layer is Δn, and 0.11≤Δn≤0.25 when a temperature is at 25°C and a wavelength is 589.3 nanometers.
Saito teaches that ([0002-0003, 0095-0096, 0108-0110, 0113-0114, 0133]) a bi-refractive index of a positive liquid crystal molecule of the positive liquid crystal layer ([0002-0003, 0095-0096, 0108-0110, 0133], Δn=0.117, Δε=5.4 in example 1, and Δn=0.111, Δε=5.5 in example 2) is Δn ([0110, 0114, 0096]), and 0.11≤Δn≤0.25 ([0110, 0114, 0096]) when a temperature is at 25°C and a wavelength is 589 nanometers ([0096]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Saito for the system of Smith in view of Tsao and Chen such that in the system of the system of Smith in view of Tsao, a bi-refractive index of the positive liquid crystal molecule of the positive liquid crystal layer is Δn, and 0.11≤Δn≤0.25 when a temperature is at 25°C and a wavelength is 589.3 nanometers since this would help to provide a liquid crystal composition satisfying at least one of characteristics such as high maximum temperature of a nematic phase, low minimum temperature of the nematic phase, small viscosity, suitable optical anisotropy, large dielectric anisotropy, a large dielectric constant of liquid crystal molecules in a minor axis direction, large specific resistance, high stability to ultraviolet light, high stability to heat and a large elastic constant (Saito, [0009, 0134]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Tsao and Chen as applied to claim 1 above, and further in view of Woo (US 2009/0066891).
Regarding claims 14-16, Smith does not teach the following elements. 
Woo teaches the following elements (Fig. 1-6):
(Claims 14, 15 and 16) the light adjusting panel (Fig. 1-2 and Fig. 4-6) has controlled texture (Fig. 4-6), in a case that the light adjusting panel (Fig. 1-2 and Fig. 4-6) is enabled (Fig. 4 and 6), the display apparatus is in a sharing mode (Fig. 4 and 6), a potential difference between the first electrode and the second electrode of the light adjusting panel is ΔV, and 5V≤ΔV≤15V ([0041]). It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of 4V≤ΔV≤15V, 4V≤ΔV<12V, or 7V≤ΔV≤8V overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Woo for the system of Smith in view of Tsao and Chen to try and recognize such that in the system of Smith in view of Tsao and Chen, the light adjusting panel has controlled texture;
(Claim 14) in a case that the light adjusting panel is enabled, the display apparatus is in a sharing mode, a potential difference between the first electrode and the second electrode of the light adjusting panel is ΔV, and 4V≤ΔV≤15V.
(Claim 15) 4V≤ΔV<12V.
 (Claim 16) 7V≤ΔV≤8V.
The motivation is that it is an obvious design choice for the artisan of ordinary skill to provide an LCD having controlled texture and reduced response time (Woo, [0008, 0099-0100]).

Claims 1, 5-6, 9, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0353943) in view of Matsumoto (US 2012/0176575) and Chen (US 2021/0055582).
Regarding claim 1, Smith teaches a display apparatus (Fig. 2 and Fig. 8A, [0035-0053, 0074-0093]), comprising: 
a backlight source (12 in Fig. 2 and 8A, [0037, 0053]); 
a privacy filter (16 in Fig. 2 and 8A, [0035, 0037, 0053]) disposed on the backlight source (12 in Fig. 2 and 8A, [0037, 0053]); 
a light adjusting panel (the switchable view angle control LCD 22 in Fig. 2 and 8A, [0035-0047, 0053, 0074-0093]), disposed on the privacy filter (16 in Fig. 2 and 8A, [0035, 0037, 0053]), wherein the light adjusting panel comprises (22 in Fig. 2 and 8A, [0038-0047, 0053, 0074-0093]): 
a first substrate ([0041-0042, 0075-0077]); 
a second substrate ([0041-0042, 0075-0077]), disposed opposite to the first substrate ([0041-0042, 0075-0077]); 
a positive liquid crystal layer ([0039, 0038]), and 
a display panel (the display panel corresponding to 18 in Fig. 2 and 8A, [0037]), disposed on the light adjusting panel (the switchable view angle control LCD 22 in Fig. 2 and 8A, [0038-0047, 0053, 0074-0093]); wherein the display panel (the display panel corresponding to 18 in Fig. 2 and 8A, [0037]) comprises:
a non- self-luminous display medium layer (the LC layer of 18 in Fig. 2, [0037]); and 
a polarizer (the polarizer corresponding to 202 and/or 101 in Fig. 8A, [0043-0045, 0053]), disposed between the non- self-luminous display medium layer (the LC layer of 18 in Fig. 2, [0037]) of the display panel (the display panel corresponding to 18 in Fig. 2 and 8A, [0037]) and the positive liquid crystal layer ([0039, 0038]) of the light adjusting panel (the switchable view angle control LCD 22 in Fig. 2 and 8A, [0035-0047, 0053, 0074-0093]).
Smith does not explicitly point out that the privacy filter includes a plurality of light blocking structures separated from each other, the light adjusting panel comprises a first electrode and a second electrode, disposed on the first substrate, wherein the first electrode has a plurality of first slits, and a plurality of orthogonal projections of the first slits on the first substrate overlap an orthogonal projection of the second electrode on the first substrate; a first vertical alignment film, disposed on the first substrate; a second vertical alignment film, disposed on the second substrate; and the positive liquid crystal layer disposed between the first vertical alignment film and the second vertical alignment film; the display panel comprises a third substrate; a fourth substrate disposed opposite to the third substrate; and the non-self-luminous display medium layer disposed between the third substrate and the fourth substrate; and an angle between one of the light blocking structures of the privacy filter and a transmission axis of the polarizer of the display panel is β, and 0˚ ≤ β ≤ 90˚.
Matsumoto teaches that a light adjusting panel (Fig. 1-2, [0024-0059]) comprises a first electrode (one of the 103 in Fig. 1-2, [0026]) and a second electrode (the other one of the 103 in Fig. 1-2, [0026]), disposed on the first substrate (102/101 in Fig. 1-2), wherein the first electrode (one of the 103 in Fig. 1-2, [0026]) has a plurality of first slits (Fig. 1-2), and a plurality of orthogonal projections (Fig. 1-2) of the first slits (Fig. 1-2) on the first substrate (Fig. 1-2) overlap (Fig. 1-2) an orthogonal projection (Fig. 1-2) of the second electrode (the other one of the 103 in Fig. 1-2, [0026]) on the first substrate (Fig. 1-2); a first vertical alignment film (B in Fig. 1-2, [0055]), disposed on the first substrate (Fig. 1-2); a second vertical alignment film (A in Fig. 1-2, [0055]), disposed on the second substrate (Fig. 1-2); and the positive liquid crystal layer (122 in Fig. 1-2, [0057]) disposed between the first vertical alignment film (B in Fig. 1-2, [0055]) and the second vertical alignment film (A in Fig. 1-2, [0055]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Matsumoto for the system of Smith such that in the system of Smith, the light adjusting panel comprises a first electrode and a second electrode, disposed on the first substrate, wherein the first electrode has a plurality of first slits, and a plurality of orthogonal projections of the first slits on the first substrate overlap an orthogonal projection of the second electrode on the first substrate; a first vertical alignment film, disposed on the first substrate; a second vertical alignment film, disposed on the second substrate; and the positive liquid crystal layer disposed between the first vertical alignment film and the second vertical alignment film. The motivation is to enable an initial vertical alignment liquid crystal display element to achieve improved reliability and improved optical characteristics of liquid crystal to be driving by a low voltage (Matsumoto, [0042]).
Chen teaches that (Fig. 1-2 and Fig. 9-10C, [0027-0037, 0052-0061]) a privacy filter (200 in Fig. 1-2 and Fig. 9-10C, [0027-0037, 0052-0061]) includes a plurality of light blocking structures (210 in Fig. 1-2 and Fig. 9-10C, [0034], since 210 block portions of the light B2/B3, 210 is a light blocking structure) separated from each other (Fig. 1-2 and Fig. 9-10C), the display panel (110 in Fig. 1-2 and Fig. 9-10C, [0029], the liquid crystal cell 110 may include a liquid crystal layer and two electrode layers disposed on two opposite sides of the liquid crystal layer) comprises a third substrate ([0029], the inherently substrate corresponding to one of the two electrode layers disposed on two opposite sides of the liquid crystal layer); a fourth substrate ([0029], the inherently substrate corresponding to the other one of the two electrode layers disposed on two opposite sides of the liquid crystal layer) disposed opposite to the third substrate ([0029], the inherently substrate corresponding to one of the two electrode layers disposed on two opposite sides of the liquid crystal layer); and the non-self-luminous display medium layer (LC layer of 110, [0029]) disposed between the third substrate and the fourth substrate ([0029]); and an angle (the angle between T11 and 210 in Fig. 1-2 and 9-10C) between one of the light blocking structures (210 in Fig. 1-2 and Fig. 9-10C, [0034]) of the privacy filter (200 in Fig. 1-2 and Fig. 9-10C, [0027-0037, 0052-0061]) and a transmission axis  T11 in Fig. 1-2 and 9-10C, [0029]) of the polarizer of the display panel is β, and 0˚ ≤ β ≤ 90˚ (β=90˚ in Fig. 1-2 and 9-10C, [0033]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Smith in view of Matsumoto such that in the system of Smith in view of Matsumoto, the privacy filter includes a plurality of light blocking structures separated from each other, the display panel comprises a third substrate; a fourth substrate disposed opposite to the third substrate; and the non-self-luminous display medium layer disposed between the third substrate and the fourth substrate; and an angle between one of the light blocking structures of the privacy filter and a transmission axis of the polarizer of the display panel is β, and 0˚ ≤ β ≤ 90˚. The motivation is that the polarizability of the beam at a large viewing angle can be increased, and the light energy loss of the beam after passing through the viewing angle control device can be effectively reduced. (Chen, [0031, 0005]).

Regarding claims 5-6, 9 and 14-15, Smith does not teach the following elements. 
Matsumoto teaches the following elements (Fig. 1-2, [0024-0059]):
(Claim 5) the first electrode (one of the 103 in Fig. 1-2, [0026]) of the light adjusting panel (Fig. 1-2, [0024-0059]) has a plurality of first branches (Fig. 1-2), the second electrode (the other one of the 103 in Fig. 1-2, [0026]) of the light adjusting panel has a plurality of second branches (Fig. 1-2), and the first branches and the second branches are alternately arranged (Fig. 1-2) in a first direction (the horizontal direction in Fig. 1-2);
(Claim 6) a width of the first branch in the first direction and a width of the second branch in the first direction are substantially the same (Fig. 2, [0077, 0056], line/space=4.0 μm/8.0 μm).
(Claim 9) a plurality of gaps exists between the first branches and the second branches (Fig. 1-2, [0077, 0055]), each of the gaps is located between one of the first branches and one of the second branches adjacent to each other (Fig. 1-2, [0077, 0055]), and widths of the gaps in the first direction are substantially the same (Fig. 2, [0077, 0056], line/space=4.0 μm/8.0 μm).
(Claim 14) in a case that the light adjusting panel is enabled (Fig. 2), the display apparatus is in a sharing mode (Fig. 2, [0029]), a potential difference between the first electrode and the second electrode (103 in Fig. 1-2) of the light adjusting panel (Fig. 1-2) is ΔV, and 4V≤ΔV≤15V (ΔV=6.5V, [0081-0083], Fig. 3-6).
(Claim 15) 4V≤ΔV<12V (ΔV=6.5V, [0081-0083], Fig. 3-6).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Matsumoto for the system of Smith in view of Matsumoto and Chen such that in the system of Smith in view of Matsumoto and Chen, 
(Claim 5) the first electrode of the light adjusting panel has a plurality of first branches, the second electrode of the light adjusting panel has a plurality of second branches, and the first branches and the second branches are alternately arranged in a first direction;
(Claim 6) a width of the first branch in the first direction and a width of the second branch in the first direction are substantially the same.
(Claim 9) a plurality of gaps exists between the first branches and the second branches, each of the gaps is located between one of the first branches and one of the second branches adjacent to each other, and widths of the gaps in the first direction are substantially the same.
(Claim 14) in a case that the light adjusting panel is enabled, the display apparatus is in a sharing mode, a potential difference between the first electrode and the second electrode of the light adjusting panel is ΔV, and 4V≤ΔV≤15V.
(Claim 15) 4V≤ΔV<12V.
The motivation is to enable an initial vertical alignment liquid crystal display element to achieve improved reliability and improved optical characteristics of liquid crystal to be driving by a low voltage (Matsumoto, [0042]).

Regarding claim 17, Matsumoto also teaches in a case that the light adjusting panel (Fig. 1-2, [0029]) is disabled (Fig. 1, [0058]), the display apparatus is in a privacy mode (Fig. 1, [0029]).
Smith also teaches that in a case that the display apparatus is in a privacy mode (the narrow view mode in Fig. 12), and a first normalized brightness of the display apparatus at a first view angle of 45° or −45° is close to 0 (the normalized brightness of the display apparatus in the narrow view mode at the view angle of 45° or −45° is close to 0 as shown in Fig. 12, [0064]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Matsumoto and Smith for the system of Smith in view of Matsumoto and Chen such that in the system of Smith in view of Matsumoto and Chen, 
(Claim 17) in a case that the light adjusting panel is disabled, the display apparatus is in a privacy mode, and a first brightness of the display apparatus at a first view angle of 45° or −45° is close to 0 nit.
The motivation is to enable an initial vertical alignment liquid crystal display element to achieve improved reliability and improved optical characteristics of liquid crystal to be driving by a low voltage (Matsumoto, [0042]); and it helps to provide enhanced privacy in the narrow angle view mode (Smith, [0064]).

Regarding claim 18, Matsumoto also teaches in a case that the light adjusting panel (Fig. 1-2, [0029]) is disabled (Fig. 1, [0058]), the display apparatus is in a privacy mode (Fig. 1, [0029]).
Smith also teaches that in a case that the display apparatus is in a privacy mode (the narrow view mode in Fig. 12), and a ratio of a first normalized brightness of the display apparatus at a first view angle of 45° or −45° to a second brightness of the display apparatus at a second view angle of 0° is less than 2% and about 1% (the normalized brightness of the display apparatus in the narrow view mode at the view angle of 45° or −45° is less than 0.02 and about 0.01 as shown in Fig. 12, and the normalized brightness of the display apparatus in the narrow view mode at the view angle of 0° is about 1 as shown in Fig. 12, [0064]). It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of less than or equal to 1% overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Matsumoto and Smith for the system of Smith in view of Matsumoto and Chen to try and recognize such that in the system of Smith in view of Matsumoto and Chen, 
(Claim 18) in a case that the light adjusting panel is disabled, the display apparatus is in a privacy mode, and a ratio of a first brightness of the display apparatus at a first view angle of 45° or −45° to a second brightness of the display apparatus at a second view angle of 0° is less than or equal to 1%.
The motivation is to enable an initial vertical alignment liquid crystal display element to achieve improved reliability and improved optical characteristics of liquid crystal to be driving by a low voltage (Matsumoto, [0042]); and it helps to provide enhanced privacy in the narrow angle view mode (Smith, [0064]).

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Matsumoto and Chen as applied to claims 5 and 9 above, and further in view of Woo (US 2009/0066891).
Regarding claims 7-8 and 10, Smith does not teach the following elements. 
Woo teaches the following elements (Fig. 1-6): the light adjusting panel (Fig. 1-2 and Fig. 4-6) has controlled texture (Fig. 4-6),
(Claim 7) a width of the first branch is about 3 μm to about 5 μm (Fig. 4, [0072]). It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of substantially equal to 3 μm overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.).
(Claim 8) a width of the second branch is about 3 μm to about 5 μm (Fig. 4, [0072]). It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of substantially equal to 3 μm overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.).
(Claim 10) in a case that the light adjusting panel (Fig. 1-2 and Fig. 6) is enabled (Fig. 6), a curve ([0066, 0074-0075], Fig. 6, the inherent curve corresponding to the upper transmittance-position curve in Fig. 6 for the positive LC layer) indicating a relation between each location of the positive liquid crystal layer (300 in Fig. 6, [0066]) in the first direction (the horizontal direction in Fig. 6) and an equivalent refractive index ([0066, 0074-0075], Fig. 6, the inherent equivalent refractive index corresponding to the transmittance in the upper transmittance-position curve in Fig. 6 for the positive LC layer) of the positive liquid crystal layer  (300 in Fig. 6, [0066]) has a plurality of peaks and a valley ([0066, 0074-0075], Fig. 6) within a distance equal to the width of the gap (the gap g in Fig. 6, [0075]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Woo for the system of Smith in view of Matsumoto and Chen to try and recognize such that in the system of Smith in view of Matsumoto and Chen, the light adjusting panel has controlled texture;
(Claim 7) a width of the first branch is substantially equal to 3 μm.
(Claim 8) a width of the second branch is substantially equal to 3 μm.
(Claim 10) in a case that the light adjusting panel is enabled, a curve indicating a relation between each location of the positive liquid crystal layer in the first direction and an equivalent refractive index of the positive liquid crystal layer has a plurality of peaks and a valley within a distance equal to the width of the gap.
The motivation is to provide an LCD having controlled texture and reduced response time  (Woo, [0008, 0099-0100]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Matsumoto and Chen as applied to claim 1 above, and further in view of Murata (US 2015/0153619).
Regarding claims 19-20, Smith does not teach the following elements. 
Murata teaches the following elements (Fig. 1-4, [0002, 0064, 0058-0080]): 
(Claim 19) the second electrode (12 in Fig. 2-4, [0062]) is a complete electrode layer (Fig. 2-4, [0062]).
(Claim 20) the light adjusting panel (Fig. 2-4) further includes an insulation layer (13 in Fig. 2-4, [0058]) disposed on the second electrode (12 in Fig. 2-4, [0062]), and the first electrode (14 in Fig. 2-4) is disposed on the insulation layer (13 in Fig. 2-4, [0058]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Murata for the system of Smith in view of Matsumoto and Chen such that in the system of Smith in view of Matsumoto and Chen,
(Claim 19) the second electrode is a complete electrode layer.
(Claim 20) the light adjusting panel further includes an insulation layer disposed on the second electrode, and the first electrode is disposed on the insulation layer.
The motivation is to provide a liquid crystal display device that uses a display method using vertical and horizontal electric fields and that has excellent display characteristics can be obtained (Murata, [0027]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,287,688 in view of Sumiyoshi (US 2005/0259193). 
Regarding claim 1, claim 2 of Patent (US 11,287,688) recites a display apparatus (Col. 11, line 5), comprising:
a backlight source (Col. 11, line 6);
a privacy filter (Col. 11, line 7), disposed on the backlight source and including a plurality of light blocking structures separated from each other (Col. 12, lines 7-8);
a light adjusting panel, disposed on the privacy filter, wherein the light adjusting panel comprises (Col. 11, lines 8-9):
a first substrate (Col. 11, line 10);
a first electrode and a second electrode, disposed on the first substrate, wherein the first electrode has a plurality of first slits, and a plurality of orthogonal projections of the first slits on the first substrate overlap an orthogonal projection of the second electrode on the first substrate (Col. 11, lines 11-16);
a first vertical alignment film, disposed on the first substrate (Col. 11, lines 17-18);
a second substrate, disposed opposite to the first substrate (Col. 11, lines 19-20);
a second vertical alignment film, disposed on the second substrate (Col. 11, lines 21-22); and
a positive liquid crystal layer, disposed between the first vertical alignment film and the second vertical alignment film (Col. 11, lines 23-25); and
a display panel, disposed on the light adjusting panel (Col. 11, line 26), wherein the display panel comprises:
a non-self-luminous display medium layer (Col. 12, lines 13-14); and
a polarizer, disposed between the non-self-luminous display medium layer and the positive liquid crystal layer of the light adjusting panel (Col. 12, lines 14-17),
wherein an angle between one of the light blocking structures of the privacy filter and a transmission axis of the polarizer of the display panel is β, and 0˚ ≤ β ≤ 90˚ (Col. 12, lines 17-19).
Claim 2 of Patent (US 11,287,688) lacks the display panel comprises a third substrate and a fourth substrate disposed opposite to the third substrate; and the non-self-luminous display medium layer disposed between the third substrate and the fourth substrate.
Sumiyoshi teaches that (Fig. 1 and Fig. 9-12, [0067-0068, 0075]) the display panel (Fig. 1 and Fig. 9-12) comprises a third substrate (the substrate corresponding to 8 in Fig. 1, [0075]) and a fourth substrate (the substrate corresponding to 2 in Fig. 1, [0075]) disposed opposite to the third substrate (Fig. 1); and the non-self-luminous display medium layer (6 in Fig. 1, [0075]) disposed between the third substrate and the fourth substrate (Fig. 1). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the elements as taught by Sumiyoshi for the system of the claim 2 of Patent (US 11,287,688), such that in the system of claim 2 of Patent (US 11,287,688), the display panel comprises a third substrate and a fourth substrate disposed opposite to the third substrate; and the non-self-luminous display medium layer disposed between the third substrate and the fourth substrate. The motivation is to provide a widely used portable information terminal mounted with a LCD (Sumiyoshi, [0016, 0004]).

Claims 1, 5, 11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 11,287,688 in view of Chen (US 2021/0055582). 
Regarding claim 1, claim 1 of Patent (US 11,287,688) recites a display apparatus (Col. 11, line 5), comprising:
a backlight source (Col. 11, line 6);
a privacy filter (Col. 11, line 7), disposed on the backlight source and including a plurality of light blocking structures separated from each other (Col. 12, lines 7-8);
a light adjusting panel, disposed on the privacy filter, wherein the light adjusting panel comprises (Col. 11, lines 8-9):
a first substrate (Col. 11, line 10);
a first electrode and a second electrode, disposed on the first substrate, wherein the first electrode has a plurality of first slits, and a plurality of orthogonal projections of the first slits on the first substrate overlap an orthogonal projection of the second electrode on the first substrate (Col. 11, lines 11-16);
a first vertical alignment film, disposed on the first substrate (Col. 11, lines 17-18);
a second substrate, disposed opposite to the first substrate (Col. 11, lines 19-20);
a second vertical alignment film, disposed on the second substrate (Col. 11, lines 21-22); and
a positive liquid crystal layer, disposed between the first vertical alignment film and the second vertical alignment film (Col. 11, lines 23-25); and
a display panel, disposed on the light adjusting panel (Col. 11, line 26),
Claim 1 of Patent (US 11,287,688) lacks the display panel comprises a third substrate and a fourth substrate disposed opposite to the third substrate; a non-self-luminous display medium layer disposed between the third substrate and the fourth substrate; and a polarizer, disposed between the non-self-luminous display medium layer and the positive liquid crystal layer of the light adjusting panel, wherein an angle between one of the light blocking structures of the privacy filter and a transmission axis of the polarizer of the display panel is β, and 0°≤β≤90°.
Chen teaches that (Fig. 1-2 and Fig. 9-10C, [0027-0037, 0052-0061]) the display panel (110 in Fig. 1-2 and Fig. 9-10C, [0029], the liquid crystal cell 110 may include a liquid crystal layer and two electrode layers disposed on two opposite sides of the liquid crystal layer) comprises a third substrate ([0029], the inherently substrate corresponding to one of the two electrode layers disposed on two opposite sides of the liquid crystal layer); a fourth substrate ([0029], the inherently substrate corresponding to the other one of the two electrode layers disposed on two opposite sides of the liquid crystal layer) disposed opposite to the third substrate ([0029], the inherently substrate corresponding to one of the two electrode layers disposed on two opposite sides of the liquid crystal layer); and a non-self-luminous display medium layer (LC layer of 110, [0029]) disposed between the third substrate and the fourth substrate ([0029]); and an angle (the angle between T11 and 210 in Fig. 1-2 and 9-10C) between one of the light blocking structures (210 in Fig. 1-2 and Fig. 9-10C, [0034]) of the privacy filter (200 in Fig. 1-2 and Fig. 9-10C, [0027-0037, 0052-0061]) and a transmission axis  T11 in Fig. 1-2 and 9-10C, [0029]) of the polarizer of the display panel is β, and 0˚ ≤ β ≤ 90˚ (β=90˚ in Fig. 1-2 and 9-10C, [0033]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the elements as taught by Chen for the system of the claim 1 of Patent (US 11,287,688), such that in the system of claim 1 of Patent (US 11,287,688), the display panel comprises a third substrate and a fourth substrate disposed opposite to the third substrate; a non-self-luminous display medium layer disposed between the third substrate and the fourth substrate; and a polarizer, disposed between the non-self-luminous display medium layer and the positive liquid crystal layer of the light adjusting panel, wherein an angle between one of the light blocking structures of the privacy filter and a transmission axis of the polarizer of the display panel is β, and 0°≤β≤90°. The motivation is to provide a widely used portable information terminal mounted with a LCD (Sumiyoshi, [0016, 0004]). The motivation is that the polarizability of the beam at a large viewing angle can be increased, and the light energy loss of the beam after passing through the viewing angle control device can be effectively reduced. (Chen, [0031, 0005]).
Regarding claim 5, claim 1 of Patent (US 11,287,688) also teaches that the first electrode of the light adjusting panel has a plurality of first branches, the second electrode of the light adjusting panel has a plurality of second branches, and the first branches and the second branches are alternately arranged in a first direction (Col. 11, lines 27-31).
Regarding claims 11, 13 and 14, the claims 3, 4 and 5 of Patent (US 11,287,688) teaches the claims 11, 13 and 14 of the instant application, respectively.

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display apparatus as set forth in claims 3 and 12.
Regarding claim 3, none of the prior art discloses or suggests a display apparatus recited in claim 2, wherein “an angle between one of the light blocking structures of the privacy filter and one of the first branches of the first electrode of the light adjusting panel is Δ, and 0°<α≤10°” in combination with the other required elements of the claim.
Regarding claim 12, none of the prior art discloses or suggests a display apparatus recited in claim 11, wherein “Δn is substantially equal to 0.25” in combination with the other required elements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871